Motion for reargument denied. Motion for leave to appeal to Court of Appeals denied. Order of affirmance entered November 29, 1922 [See 203 App. Div. 497], amended so as to strike out findings of fact Nos. V, XII, XIII and XV, also the following words in finding No. X: “ to be crossed by defendant’s livestock as if it were a farm crossing,” upon the ground that tb»y are not supported by evidence. The words “ which deed purported to convey ” in finding No. II are modified so as to read, “ which deed conveyed.” The words “so purporting to convey” in finding No. Ill are modified so as to read, “ so convoying.” The following additional finding is made by this court: That stock of the defendant from time to time entered upon the plaintiff’s said property from defendant’s adjoining property and grazed at will thereon.